Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 11,
2011, is made by and among BioDelivery Sciences International, Inc., a Delaware
corporation (the “Company”), and the Purchasers listed on Exhibit A hereto,
together with their permitted transferees (each, a “Purchaser” and collectively,
the “Purchasers”).

RECITALS:

A. The Company and the Purchasers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act, including Rule 506 of Regulation D
promulgated thereunder.

B. The Purchasers desire to purchase and the Company desires to sell, upon the
terms and conditions stated in this Agreement, 4,807,693 shares of Common Stock.

C. The capitalized terms used herein and not otherwise defined have the meanings
given them in Article 7.

AGREEMENT

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Purchasers (severally and not jointly)
hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE OF SHARES

1.1 Purchase and Sale of Shares. At the Closing, the Company will issue and sell
to each Purchaser, and each Purchaser will, severally and not jointly, purchase
from the Company the number of shares of Common Stock (the “Shares”) set forth
opposite such Purchaser’s name on Exhibit A hereto. The purchase price for each
Share shall be $3.12 (the “Purchase Price”).

1.2 Payment. At the Closing, each Purchaser will pay the aggregate Purchase
Price set forth opposite its name on Exhibit A hereto by wire transfer of
immediately available funds in accordance with wire instructions provided by the
Company to the Purchasers prior to the Closing. At the Closing, the Company will
instruct its transfer agent to credit each Purchaser the number of Shares set
forth on Exhibit A (and, upon request, will deliver stock certificates to the
Purchasers representing the Shares) against delivery of the aggregate Purchase
Price on the Closing Date.

1.3 Closing Date. The closing of the transaction contemplated by this Agreement
will take place on the date first written above (the “Closing Date”) and the
closing (the “Closing”) will be held at the offices of Ellenoff Grossman &
Schole LLP, 150 East 42nd



--------------------------------------------------------------------------------

Street, 11th Floor, New York, NY 10017 or at such other time and place
(including by electronic exchange of facsimile signatures) as shall be agreed
upon by the Company and the Purchasers hereunder of a majority in interest of
the Shares.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as specifically contemplated by this Agreement or as set forth in the SEC
Documents, the Company hereby represents and warrants to the Purchasers that:

2.1 Organization and Qualification. The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, with full
corporate power and authority to conduct its business as currently conducted as
disclosed in the SEC Documents. The Company is duly qualified to do business and
is in good standing in every jurisdiction in which the nature of the business
conducted by it or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not reasonably be expected to have a Material Adverse Effect.

2.2 Authorization; Enforcement. The Company has all requisite corporate power
and authority to enter into and to perform its obligations under this Agreement,
to consummate the transactions contemplated hereby and to issue the Shares in
accordance with the terms hereof. The execution, delivery and performance of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby (including the issuance of the Shares) have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its stockholders is
required. This Agreement has been duly executed by the Company and constitutes a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws.

2.3 Capitalization. The authorized capital stock of the Company, as of the date
hereof consists of 45,000,000 shares of Common Stock, of which 24,046,878 shares
are issued and outstanding and 5,000,000 shares of blank check preferred stock,
$0.001 par value per share, none of which have been designated. 15,491 shares of
Common Stock are held in treasury as of the date hereof. All of the issued and
outstanding shares of Common Stock have been duly authorized, validly issued,
fully paid, and nonassessable. Options to purchase an aggregate of 4,576,465
shares of Common Stock are outstanding as of the date hereof and warrants to
purchase an aggregate of 5,273,921 shares of Common Stock are outstanding as of
the date hereof. Except as disclosed in or contemplated by the SEC Documents,
the Company does not have outstanding any options to purchase, or any preemptive
rights or other rights to subscribe for or to purchase, any securities or
obligations convertible into, or any contracts or commitments to issue or sell,
shares of its capital stock or any such options, rights, convertible securities
or obligations other than options granted under the Company’s



--------------------------------------------------------------------------------

Amended and Restated 2001 Stock Incentive Plan. The Company’s Certificate of
Incorporation (as amended, the “Certificate of Incorporation”), as in effect on
the date hereof, and the Company’s Amended and Restated Bylaws (the “Bylaws”) as
in effect on the date hereof, are each filed as exhibits to the SEC Documents.

2.4 Issuance of Shares. The Shares are duly authorized and, upon issuance in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable and will not be subject to preemptive rights or other similar
rights of stockholders of the Company (except for: (i) the right of first
refusal of CDC IV, LLC and (ii) the right of participation of the investors in
the Company’s April 20, 2010 financing, in each case as described in the SEC
Documents (collectively, the “Third Party Rights”), which Third Party Rights
have been complied with or validly waived or expired with respect to the
Offering as of the Closing).

2.5 No Conflicts; Government Consents and Permits.

(a) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby
(including the issuance of the Shares) will not (i) conflict with or result in a
violation of any provision of its Certificate of Incorporation or Bylaws or
require the approval of the Company’s stockholders, (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default under,
any agreement, indenture, or instrument to which the Company is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including United States federal and state securities laws and
regulations and regulations of any self-regulatory organizations to which the
Company or its securities are subject) applicable to the Company, except in the
case of clauses (ii) and (iii) only, for such conflicts, breaches, defaults, and
violations as would not reasonably be expected to have a Material Adverse
Effect.

(b) The Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency or
any regulatory or self regulatory agency in order for it to execute, deliver or
perform any of its obligations under this Agreement in accordance with the terms
hereof, or to issue and sell the Shares in accordance with the terms hereof,
other than such as have been made or obtained, and except for the registration
of the Shares under the Securities Act pursuant to Section 6 hereof, any filings
required to be made under federal or state securities laws, and any required
filings or notifications regarding the issuance or listing of additional shares
with Nasdaq.

(c) The Company has all franchises, permits, licenses, and any similar authority
necessary for the conduct of its business as now being conducted by it and as
currently proposed to be conducted as disclosed in the SEC Documents, except for
such franchise, permit, license or similar authority, the lack of which would
not reasonably be expected to have a Material Adverse Effect. The Company has
not received any actual notice of any proceeding relating to revocation or
modification of any such franchise, permit, license, or similar authority except
where such revocation or modification would not reasonably be expected to have a
Material Adverse Effect.



--------------------------------------------------------------------------------

2.6 SEC Documents, Financial Statements. The Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC since January 1, 2010, pursuant to the reporting requirements
of the Exchange Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents (other than exhibits) incorporated by reference therein, and together
with the Company’s Annual Report on Form 10-K for the fiscal year ending
December 31, 2010, both in the draft form provided to certain of the Purchasers
under cover of a confidentiality agreement, and as ultimately filed with the SEC
(the “Form 10-K”), being collectively hereinafter referred to herein as the “SEC
Documents”). The Company is eligible to register its Common Stock for resale
using Form S-3 promulgated under the Securities Act. Each Purchaser has had
access to true and complete copies of the SEC Documents via the SEC’s EDGAR
system. As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act or the Securities Act, as the
case may be, and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, the Financial
Statements and the related notes complied as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto. The Financial Statements and the related notes
have been prepared in accordance with accounting principles generally accepted
in the United States, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in the Financial Statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes, may be condensed or summary statements or may conform
to the SEC’s rules and instructions for Reports on Form 10-Q) and fairly present
in all material respects the consolidated financial position of the Company as
of the dates thereof and the consolidated results of its operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal and recurring year-end audit adjustments). All material agreements
that were required to be filed as exhibits to the SEC Documents under Item 601
of Regulation S-K (collectively, the “Material Agreements”) to which the Company
or any Subsidiary of the Company is a party, or the property or assets of the
Company or any Subsidiary of the Company are subject, have been filed as
exhibits to the SEC Documents. All Material Agreements are valid and enforceable
against the Company in accordance with their respective terms, except (i) as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally, and (ii) as enforceability may be subject
to general principles of equity and except as rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws. The Company is not in breach of or default under any of
the Material Agreements, and to the Company’s knowledge, no other party to a
Material Agreement is in breach of or default under such Material Agreement,
except, in each case, for such breaches or defaults as would not reasonably be
expected to have a Material Adverse Effect. The Company has not received a
notice of termination nor is the Company otherwise aware of any threats to
terminate any of the Material Agreements.



--------------------------------------------------------------------------------

2.7 Disclosure Controls and Procedures. Except as disclosed in the SEC
Documents, the Company has established and maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are
effective in all material respects to ensure that material information relating
to the Company, including any consolidated Subsidiaries, is made known to its
chief executive officer and chief financial officer by others within those
entities. The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure controls and procedures as of the end of the period
covered by the most recently filed quarterly or annual periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed quarterly or annual periodic report under the Exchange Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal control over financial reporting (as such term
is defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal control over financial reporting.

2.8 Accounting Controls. Except as disclosed in the SEC Documents, the Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles as applied in the United States and to
maintain accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

2.9 Absence of Litigation. Except as disclosed in the SEC Documents and except
with respect to the Company’s pending litigation with MonoSol RX, LLC, as of the
date hereof, there is no action, suit, proceeding or investigation before or by
any court, public board, government agency, self-regulatory organization or body
pending or, to the Company’s knowledge, threatened against the Company that if
determined adversely to the Company would reasonably be expected to have a
Material Adverse Effect or would reasonably be expected to impair the ability of
the Company to perform its obligations under this Agreement. Neither the
Company, nor any director or officer thereof, is or has been the subject of any
action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty relating to the Company.
There has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC of the Company or any current or
former director or officer of the Company. The Company has not received any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the Exchange Act or the Securities Act and, to the
Company’s knowledge, the SEC has not issued any such order.

2.10 Intellectual Property Rights. The Company owns or possesses, or has a
reasonable basis on which it believes it can obtain on reasonable terms,
licenses or sufficient rights to use all patents, patent applications, patent
rights, inventions, know-how, trade secrets, trademarks, trademark applications,
service marks, service names, trade names and



--------------------------------------------------------------------------------

copyrights necessary to enable it to conduct its business as conducted as of the
date hereof and, to its knowledge, as proposed to be conducted as described in
the SEC Documents (the “Intellectual Property”). To the Company’s knowledge, the
Company has not infringed the intellectual property rights of third parties and
no third party, to the Company’s knowledge, is infringing the Intellectual
Property, in each case, which could reasonably be expected to result in a
Material Adverse Effect. Except as disclosed in the SEC Documents, there are no
material options, licenses or agreements relating to the Intellectual Property,
nor is the Company bound by or a party to any material options, licenses or
agreements relating to the patents, patent applications, patent rights,
inventions, know-how, trade secrets, trademarks, trademark applications, service
marks, service names, trade names or copyrights of any other person or entity.
There is no material claim or action or proceeding pending or, to the Company’s
knowledge, threatened that challenges any of the rights of the Company in or to,
or otherwise with respect to, any Intellectual Property.

2.11 Placement Agent. The Company has taken no action that would give rise to
any claim by any person for brokerage commissions, placement agent’s fees or
similar payments relating to this Agreement or the transactions contemplated
hereby, except for dealings with the Placement Agent, whose commissions and fees
will be paid by the Company.

2.12 Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares, will not be an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company shall conduct its business in a manner so
that it will not become subject to the Investment Company Act.

2.13 No Material Adverse Change. Since September 30, 2010, except as described
or referred to in the SEC Documents and except for cash expenditures in the
ordinary course of business, there has not been any change in the assets,
business, properties, financial condition or results of operations of the
Company that would reasonably be expected to have a Material Adverse Effect.
Since September 30, 2010, (i) there has not been any dividend or distribution of
any kind declared, set aside for payment, paid or made by the Company on any
class of capital stock, (ii) the Company has not sustained any material loss or
interference with the Company’s business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, and (iii) the Company has not incurred any
material liabilities except in the ordinary course of business.

2.14 The Nasdaq Capital Market. The Common Stock is listed on The Nasdaq Capital
Market, and, to the Company’s knowledge, there are no proceedings to revoke or
suspend such listing or the listing of the Shares. Except as disclosed in the
SEC Documents, the Company is in compliance with the requirements of Nasdaq for
continued listing of the Common Stock thereon and any other Nasdaq listing and
maintenance requirements.

2.15 Acknowledgment Regarding Purchasers’ Purchase of Shares. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated



--------------------------------------------------------------------------------

hereby. The Company further acknowledges that no Purchaser is acting as a
financial advisor or fiduciary of the Company (or in any similar capacity with
respect to the Company) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents to the Company in connection with this
Agreement and the transactions contemplated hereby is merely incidental to such
Purchaser’s purchase of the Shares. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement has been
based on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

2.16 Accountants. Cherry, Bekaert & Holland, L.L.P., who will express their
opinion with respect to the audited financial statements and schedules to be
included as a part of any Registration Statement prior to the filing of any such
Registration Statement, are independent accountants as required by the
Securities Act.

2.17 Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes are prudent and customary for a company (i) in the businesses and
location in which the Company is engaged, (ii) with the resources of the
Company, and (iii) at a similar stage of development as the Company. The Company
has not received any written notice that the Company will not be able to renew
its existing insurance coverage as and when such coverage expires. The Company
believes it will be able to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

2.18 Foreign Corrupt Practices. Since January 1, 2005, neither the Company, nor
to the Company’s knowledge, any director, officer, agent, employee or other
person acting on behalf of the Company has, in the course of its actions for, or
on behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of in any material respect any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

2.19 Private Placement. Neither the Company nor its Subsidiary or any
affiliates, nor any person acting on its or their behalf, has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under any circumstances that would require registration of the
Shares under the Securities Act. Assuming the accuracy of the representations
and warranties of the Purchasers contained in Article 3 hereof, the issuance of
the Shares is exempt from registration under the Securities Act.

2.20 No Registration Rights. No person has the right to (i) prohibit the Company
from filing a Registration Statement or (ii) other than as disclosed in the SEC
Documents, require the Company to register any securities for sale under the
Securities Act by reason of the filing of a Registration Statement except in the
case of clause (ii) for rights which have been properly waived. The granting and
performance of the registration rights under this



--------------------------------------------------------------------------------

Agreement will not violate or conflict with, or result in a breach of any
provision of, or constitute a default under, any agreement, indenture, or
instrument to which the Company is a party.

2.21 Taxes. The Company has filed (or has obtained an extension of time within
which to file) all necessary federal, state and foreign income and franchise tax
returns and has paid all taxes shown as due on such tax returns, except where
the failure to so file or the failure to so pay would not reasonably be expected
to have a Material Adverse Effect.

2.22 Real and Personal Property. The Company has good and marketable title to,
or has valid rights to lease or otherwise use, all items of real and personal
property that are material to the business of the Company free and clear of all
liens, encumbrances, claims and defects and imperfections of title except those
that (i) do not materially interfere with the use of such property by the
Company or (ii) would not reasonably be expected to have a Material Adverse
Effect.

2.23 Application of Takeover Protections. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not
impose any restriction on any Purchaser, or create in any party (including any
current stockholder of the Company) any rights, under any share acquisition,
business combination, poison pill (including any distribution under a rights
agreement), or other similar anti-takeover provisions under the Company’s
charter documents or the laws of its state of incorporation.

2.24 No Manipulation of Stock. The Company has not taken, nor will it take,
directly or indirectly any action designed to stabilize or manipulate the price
of the Common Stock or any security of the Company to facilitate the sale or
resale of any of the Shares.

2.25 Related Party Transactions. All transactions that have occurred between or
among the Company, on the one hand, and any of its officers or directors, or any
affiliate or affiliates of any such officer or director, on the other hand,
prior to the date hereof have been disclosed in the SEC Documents.

2.26 Use of Proceeds. The Company shall use the net proceeds of the sale of the
Shares hereunder for research and development of the Company’s product
candidates, working capital and general corporate purposes.

ARTICLE 3

PURCHASER’S REPRESENTATIONS AND WARRANTIES

Each Purchaser represents and warrants to the Company, severally and not
jointly, with respect to itself and its purchase hereunder, that:

3.1 Investment Purpose. The Purchaser is purchasing the Shares for its own
account and not with a present view toward the public sale or distribution
thereof and has no intention of selling or distributing any of such Shares or
any arrangement or understanding with any other persons regarding the sale or
distribution of such Shares except in accordance with the provisions of Article
6 and except as would not result in a violation of the Securities



--------------------------------------------------------------------------------

Act. The Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Shares except in accordance
with the provisions of Article 6 or pursuant to and in accordance with the
Securities Act.

3.2 [Intentionally Omitted].

3.3 Reliance on Exemptions. The Purchaser understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Shares.

3.4 Information. The Purchaser has been furnished with all relevant materials
relating to the business, finances and operations of the Company necessary to
make an investment decision, and materials relating to the offer and sale of the
Shares, that have been requested by the Purchaser, including, without
limitation, the SEC Documents, and the Purchaser has had the opportunity to
review the SEC Documents. The Purchaser has been afforded the opportunity to ask
questions of the Company regarding the Company, including without limitation,
all aspects of the Company’s business, operations, financial condition,
prospects, intellectual property and pending disputes. Neither such inquiries
nor any other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect such Purchaser’s right
to rely on the truth, accuracy and completeness of the SEC Documents and the
Company’s representations and warranties contained in the Agreement, it being
agreed that the Company has made and does not make any representations or
warranties to any Purchaser expect as expressly set forth herein.

3.5 Acknowledgement of Risk.

(a) The Purchaser acknowledges and understands that its investment in the Shares
involves a significant degree of risk, including, without limitation, (i) the
Company remains an early stage business with limited operating history and
requires substantial funds in addition to the proceeds from the sale of the
Shares; (ii) an investment in the Company is speculative, and only Purchasers
who can afford the loss of their entire investment should consider investing in
the Company and the Shares; (iii) the Purchaser may not be able to liquidate its
investment; (iv) transferability of the Shares is extremely limited; (v) in the
event of a disposition of the Shares, the Purchaser could sustain the loss of
its entire investment; and (vi) the Company has not paid any dividends on its
Common Stock since inception and does not anticipate the payment of dividends in
the foreseeable future. The Purchaser acknowledges that risks factors related to
the Company and an investment in the Company are more fully set forth in the SEC
Documents and that Purchaser has reviewed such risk factors.

(b) The Purchaser is able to bear the economic risk of holding the Shares for an
indefinite period, and has knowledge and experience in financial and business
matters such that it is capable of evaluating the risks of the investment in the
Shares; and



--------------------------------------------------------------------------------

(c) The Purchaser has, in connection with the Purchaser’s decision to purchase
Shares, not relied upon any representations, warranties or other information
(whether oral or written) of or related to the Company other than: (i) those
representations and warranties of the Company specifically set forth herein and
(ii) the information contained in the SEC Documents, and the Purchaser has, with
respect to all matters relating to this Agreement and the offer and sale of the
Shares, relied solely upon the advice of such Purchaser’s own counsel and has
not relied upon or consulted any counsel to the Placement Agent or counsel to
the Company.

3.6 Governmental Review. The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Shares or an investment
therein.

3.7 Transfer or Resale. The Purchaser understands that:

(a) the Shares have not been and are not being registered under the Securities
Act (other than as contemplated in Article 6) or any applicable state securities
laws and, consequently, the Purchaser may have to bear the risk of owning the
Shares for an indefinite period of time because the Shares may not be
transferred unless (i) the resale of the Shares is registered pursuant to an
effective registration statement under the Securities Act, as contemplated in
Article 6; (ii) the Purchaser has delivered to the Company an opinion of counsel
(in form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that the Shares to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration; or
(iii) the Shares are sold or transferred pursuant to Rule 144;

(b) any sale of the Shares made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and, if Rule 144 is not applicable, any
resale of the Shares under circumstances in which the seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and

(c) except as set forth in Article 6, neither the Company nor any other person
is under any obligation to register the resale of the Shares under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

3.8 Legends.

(a) The Purchaser understands the certificates representing the Shares will bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such Shares):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED,



--------------------------------------------------------------------------------

TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR UNLESS OFFERED, SOLD,
PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THOSE LAWS. THE COMPANY SHALL BE ENTITLED TO
REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED TO THE EXTENT THAT SUCH OPINION IS REQUIRED PURSUANT TO THAT
CERTAIN SECURITIES PURCHASE AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.

(b) To the extent the resale of the Shares is registered under the Securities
Act pursuant to an effective Registration Statement, the Company agrees to
promptly (i) authorize the removal of the legend set forth in Section 3.8(a) and
any other legend not required by applicable law from such Shares and (ii) cause
its transfer agent to issue such Shares without such legends to the holders
thereof by electronic delivery at the applicable balance account at the
Depository Trust Company upon surrender of any stock certificates evidencing
such Shares. With respect to any Shares for which restrictive legends are
removed pursuant to this Section 3.8(b), the holder thereof agrees to only sell
such Shares when and as permitted by the effective registration statement
covering such resale and in accordance with applicable securities laws and
regulations. Any fees (with respect to the Company’s transfer agent, counsel or
otherwise) associated with the removal of such legend(s) shall be borne by the
Company.

(c) The Purchaser may request that the Company remove, and the Company agrees to
authorize the removal of any legend from the Shares (i) following any sale of
the Shares pursuant to Rule 144, or (ii) if such Shares are eligible for sale
under Rule 144 following the expiration of the one-year holding requirement
under subparagraphs (b)(1)(i) and (d) thereof. Following the time a legend is no
longer required for the Shares under this Section 3.8(c), the Company will, no
later than three Business Days following the delivery by a Purchaser to the
Company or the Company’s transfer agent of a legended certificate representing
such securities, deliver or cause to be delivered to such Purchaser a
certificate representing such securities that is free from all restrictive and
other legends.

3.9 Authorization; Enforcement. The Purchaser has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The Purchaser has taken all necessary action to authorize
the execution, delivery and performance of this Agreement. Upon the execution
and delivery of this Agreement, this Agreement shall constitute a valid and
binding obligation of the Purchaser enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity and except as rights to indemnity and contribution may be
limited by state or federal securities laws or public policy underlying such
laws.

3.10 Residency. The Purchaser is a resident of the jurisdiction set forth
immediately below such Purchaser’s name on the signature pages hereto.



--------------------------------------------------------------------------------

3.11 No Short Sales. Between the time the Purchaser learned about the Offering
and the public announcement of the Offering, the Purchaser has not engaged in
any short sales or similar transactions with respect to the Common Stock or any
derivative thereof, nor has the Purchaser, directly or indirectly, caused any
Person to engage in any short sales or similar transactions with respect to the
Common Stock or any derivative thereof, including, without limitation, and in
each case, in any transaction aimed, directly or indirectly, at affecting the
price of the Common Stock listed on Nasdaq for purposes of the transactions
contemplated by this Agreement.

3.12 Acknowledgements Regarding Placement Agent. The Purchaser acknowledges that
the Placement Agent are acting as the exclusive placement agents on a “best
efforts” basis for the Shares being offered hereby and will be compensated by
the Company for acting in such capacity. The Purchaser represents that (i) if
applicable, the Purchaser was contacted regarding the sale of the Shares by the
Placement Agent (or an authorized agent or representative thereof) with whom the
Purchaser entered into a confidentiality agreement and (ii) no Shares were
offered or sold to it by means of any form of general solicitation or general
advertising.

ARTICLE 4

COVENANTS

4.1 Reporting Status. The Common Stock is registered under Section 12 of the
Exchange Act. During the Registration Period, the Company will timely file all
documents with the SEC, and the Company will not terminate its status as an
issuer required to file reports under the Exchange Act even if the Exchange Act
or the rules and regulations thereunder would permit such termination.

4.2 Expenses. The Company and each Purchaser is liable for, and will pay, its
own expenses incurred in connection with the negotiation, preparation, execution
and delivery of this Agreement, including, without limitation, attorneys’ and
consultants’ fees and expenses.

4.3 Financial Information. The financial statements of the Company to be
included in any documents filed with the SEC will be prepared in accordance with
accounting principles generally accepted in the United States, consistently
applied (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may not include footnotes, may be condensed or summary
statements or may conform to the SEC’s rules and instructions for Reports on
Form 10-Q), and will fairly present in all material respects the consolidated
financial position of the Company and consolidated results of its operations and
cash flows as of, and for the periods covered by, such financial statements
(subject, in the case of unaudited statements, to normal and recurring year-end
audit adjustments).

4.4 Securities Laws Disclosure; Publicity. On or before 9:30 a.m., New York
local time, on March 11, 2011 the Company shall issue a press release announcing
the signing of this Agreement and describing the terms of the transactions
contemplated by this Agreement. On or before March 17, 2011, the Company shall
file the Form 10-K and a



--------------------------------------------------------------------------------

Current Report on Form 8-K with the SEC describing the terms of the transactions
contemplated by this Agreement and including as an exhibit to such Current
Report on Form 8-K this Agreement, in the form required by the Exchange Act. The
Company shall not otherwise publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the SEC (other than in a
Registration Statement and any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act) or any regulatory agency, without the prior written consent of such
Purchaser, except to the extent such disclosure is required by law or
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure.

4.5 Sales by Purchasers. Each Purchaser will sell any Shares held by it in
compliance with applicable prospectus delivery requirements, if any, or
otherwise in compliance with the requirements for an exemption from registration
under the Securities Act and the rules and regulations promulgated thereunder.
No Purchaser will make any sale, transfer or other disposition of the Shares in
violation of federal or state securities laws.

ARTICLE 5

CONDITIONS TO CLOSING

5.1 Conditions to Obligations of the Company. The Company’s obligation to
complete the purchase and sale of the Shares to each Purchaser is subject to the
waiver by the Company or fulfillment as of the Closing Date of the following
conditions:

(a) Receipt of Funds. The Company shall have received immediately available
funds in the full amount of the purchase price for the Shares being purchased
hereunder as set forth opposite such Purchaser’s name on Exhibit A hereto.

(b) Representations and Warranties. The representations and warranties made by
each Purchaser in Article 3 shall be true and correct in all material respects
as of the Closing Date.

(c) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchasers on or prior to the Closing Date
shall have been performed or complied with in all material respects.

(d) Blue Sky. The Company shall have obtained all necessary blue sky law permits
and qualifications, or secured exemptions therefrom, required by any state for
the offer and sale of the Shares.

(e) Nasdaq Qualification. The Shares to be issued shall be duly authorized for
listing by Nasdaq, subject to official notice of issuance, to the extent
required by the rules of Nasdaq.

(f) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.



--------------------------------------------------------------------------------

(g) No Governmental Prohibition. The sale of the Shares by the Company shall not
be prohibited by any law or governmental order or regulation.

5.2 Conditions to Purchasers’ Obligations at the Closing. Each Purchaser’s
obligation to complete the purchase and sale of the Shares is subject to the
waiver by such Purchaser or fulfillment as of the Closing Date of the following
conditions:

(a) Representations and Warranties. The representations and warranties made by
the Company in Article 2 shall be true and correct in all material respects as
of the Closing Date.

(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

(c) Blue Sky. The Company shall have obtained all necessary blue sky law permits
and qualifications, or secured exemptions therefrom, required by any state or
foreign or other jurisdiction for the offer and sale of the Shares.

(d) Legal Opinion. The Company shall have delivered to such Purchaser an
opinion, dated as of the Closing Date, from Ellenoff Grossman & Schole LLP,
counsel to the Company, in substantially the form attached hereto as Exhibit B
hereto.

(e) Transfer Agent Instructions. The Company shall have delivered to its
transfer agent irrevocable instructions to issue to such Purchaser or in such
nominee name(s) as designated by such Purchaser in writing such number of Shares
set forth opposite such Purchaser’s name on Exhibit A hereto or, if requested by
the Purchaser, one or more certificates representing such Shares.

(f) Nasdaq Qualification. The Shares shall be duly authorized for listing by
Nasdaq, subject to official notice of issuance, to the extent required by the
rules of Nasdaq.

(g) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

(h) No Governmental Prohibition. The sale of the Shares by the Company shall not
be prohibited by any law or governmental order or regulation.

(i) Minimum Aggregate Investment. The Company shall have received at the Closing
at least $12.5 million of aggregate gross proceeds from the sale of Shares
hereunder.



--------------------------------------------------------------------------------

ARTICLE 6

REGISTRATION RIGHTS

6.1 (a) As soon as reasonably practicable, but in no event later than 30 days
after the Closing Date (the “Filing Date”), the Company shall file a
registration statement covering the resale of the Registrable Shares with the
SEC for an offering to be made on a continuous basis pursuant to Rule 415, or if
Rule 415 is not available for offers and sales of the Registrable Shares, by
such other means of distribution of Registrable Shares as the Holders of a
majority of the Registrable Shares may reasonably specify (the “Initial
Registration Statement”). The Initial Registration Statement shall be on Form
S-3 (except if the Company is ineligible to register for resale the Registrable
Shares on Form S-3, in which case such registration shall be on another
appropriate form).

(b) The Company shall use its best efforts to effect the registration (including
a declaration of effectiveness thereof by the SEC) and applicable qualifications
or compliances (including, without limitation, the execution of any required
undertaking to file post-effective amendments, appropriate qualifications or
exemptions under applicable blue sky or other state securities laws and
appropriate compliance with applicable securities laws, requirements or
regulations) as promptly as possible after the filing thereof, but in any event
prior to the date which is 60 days after the Filing Date (the “Effectiveness
Date”); provided, however, that in the event that Initial Registration Statement
is reviewed by the SEC, then the Effectiveness Date shall be extended to one
hundred twenty (120) days following the Filing Date. For purposes of
clarification, any failure by the Company to file the Initial Registration
Statement by the Filing Date or to effect such Registration Statement the
Effectiveness Date shall not otherwise relieve the Company of its obligations to
file or effect the Initial Registration Statement as set forth above in this
Section 6.1.

(c) In the event the SEC informs the Company that all of the Registrable Shares
cannot, as a result of the application of Rule 415, be registered for resale as
a secondary offering on a single registration statement, the Company agrees to
promptly (i) inform each of the Holders thereof, (ii) use its reasonable efforts
to file amendments to the Initial Registration Statement as required by the SEC
and/or (iii) withdraw the Initial Registration Statement and file a new
registration statement (a “New Registration Statement”), in either case covering
the maximum number of Registrable Shares permitted to be registered by the SEC,
on Form S-3 or, if the Company is ineligible to register for resale the
Registrable Shares on Form S-3, such other form available to register for resale
the Registrable Shares as a secondary offering; provided, however, that prior to
filing such amendment or New Registration Statement, the Company shall be
obligated to use its reasonable efforts to advocate with the SEC for the
registration of all of the Registrable Shares. In the event the Company amends
the Initial Registration Statement or files a New Registration Statement, as the
case may be, under clauses (ii) or (iii) above, the Company will use its
reasonable efforts to file with the SEC, as promptly as allowed by the SEC, one
or more registration statements on Form S-3 or, if the Company is ineligible to
register for resale the Registrable Shares on Form S-3, such other form
available to register for resale those Registrable Shares that were not
registered for resale on the Initial Registration Statement, as amended, or the
New Registration Statement (the “Remainder Registration Statements”).



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement and subject to the payment
of damages in Section 6.3, if the SEC limits the number of Registrable Shares
permitted to be registered on a particular Registration Statement (and
notwithstanding that the Company used diligent efforts to advocate with the SEC
for the registration of all or a greater number of Registrable Shares), any
required cutback of Registrable Shares shall be applied to the Purchasers pro
rata in accordance with the number of such Registrable Shares sought to be
included in such Registration Statement by reference to the amount of
Registrable Shares set forth opposite such Purchaser’s name on Exhibit A (and in
the case of a subsequent transfer, the initial Purchaser’s) relative to the
aggregate amount of all Registrable Shares.

6.2 All Registration Expenses incurred in connection with any registration,
qualification, exemption or compliance pursuant to Section 6.1 shall be borne by
the Company. All Selling Expenses relating to the sale of securities registered
by or on behalf of Holders shall be borne by such Holders pro rata on the basis
of the number of securities so registered.

6.3 The Company further agrees that, in the event that (i) the Initial
Registration Statement has not been filed with the SEC within 30 days after the
Closing Date, (ii) the Initial Registration Statement or the New Registration
Statement, as applicable, has not been declared effective by the SEC by the
Effectiveness Date, or (iii) after such Registration Statement is declared
effective by the SEC, is suspended by the Company or ceases to remain
continuously effective as to all Registrable Shares for which it is required to
be effective, other than, in each case, within the time period(s) permitted by
Section 6.7(b) (each such event referred to in clauses (i), (ii) and (iii), (a
“Registration Default”)), for all or part of any thirty-day period (a “Penalty
Period”) during which the Registration Default remains uncured (which initial
thirty-day period shall commence on the fifth Business Day after the date of
such Registration Default if such Registration Default has not been cured by
such date), the Company shall pay to each Purchaser 1% of such Purchaser’s
aggregate purchase price of his or her Shares for each Penalty Period during
which the Registration Default remains uncured; provided, however, that if a
Purchaser fails to provide the Company with any information that is required to
be provided in such Registration Statement with respect to such Purchaser as set
forth herein, then the commencement of the Penalty Period described above shall
be extended until two Business Days following the date of receipt by the Company
of such required information; and provided, further, that in no event shall the
Company be required hereunder to pay to any Purchaser pursuant to this Agreement
more than 1% of such Purchaser’s aggregate purchase price of his or her
securities in any Penalty Period and in no event shall the Company be required
hereunder to pay to any Purchaser pursuant to this Agreement an aggregate amount
that exceeds 8.0% of the aggregate Purchase Price paid by such Purchaser for
such Purchaser’s Shares. The Company shall deliver said cash payment to the
Purchaser by the fifth Business Day after the end of such Penalty Period. If the
Company fails to pay said cash payment to the Purchasers in full by the fifth
Business Day after the end of such Penalty Period, the Company will pay interest
thereon at a rate of 12% per annum (or such lesser maximum amount that is
permitted to be paid by applicable law) to the Purchasers, accruing daily from
the date such liquidated damages are due until such amounts, plus all such
interest thereon, are paid in full. Notwithstanding the foregoing, in the event
a Registration Default occurs pursuant to clause (iii) hereof, the 1% of
liquidated damages referred to above for any Penalty Period shall be reduced to
equal the percentage determined



--------------------------------------------------------------------------------

by multiplying 1% by a fraction, the numerator of which shall be the number of
Registrable Shares covered by the Registration Statement that is suspended by
the Company or ceases to remain continuously effective as to all Registrable
Shares for which it is required to be effective which are still Registrable
Shares at such time and for which there is not otherwise an effective
Registration Statement at such time and the denominator of which shall be the
number of Registrable Shares at such time.

6.4 In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this Agreement, the Company shall, upon
reasonable request, inform each Holder as to the status of such registration,
qualification, exemption and compliance. At its expense the Company shall:

(a) except for such times as the Company is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Company determines to obtain, continuously effective with respect to a Holder,
and to keep the applicable Registration Statement free of any material
misstatements or omissions, until the date by which all the Shares may be sold
without restriction under Rule 144, including, without limitation, any volume
and manner of sale restrictions which may be applicable to affiliates under Rule
144. The period of time during which the Company is required hereunder to keep a
Registration Statement effective is referred to herein as the “Registration
Period.”

(b) advise the Holders within five Business Days:

(i) when a Registration Statement or any amendment thereto has been filed with
the SEC and when such Registration Statement or any post-effective amendment
thereto has become effective;

(ii) of any request by the SEC for amendments or supplements to any Registration
Statement or the prospectus included therein or for additional information;

(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of any Registration Statement or the initiation of any proceedings for such
purpose;

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Shares included therein for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and

(v) subject to the provisions this Agreement, of the occurrence of any event
that requires the making of any changes in any Registration Statement or
prospectus so that, as of such date, the statements therein are not misleading
and do not omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in the
light of the circumstances under which they were made) not misleading;

(c) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;



--------------------------------------------------------------------------------

(d) if a Holder so requests in writing, promptly furnish to each such Holder,
without charge, at least one copy of each Registration Statement and each
post-effective amendment thereto, including financial statements and schedules,
and, if explicitly requested, all exhibits in the form filed with the SEC;

(e) during the Registration Period, promptly deliver to each such Holder,
without charge, as many copies of each prospectus included in a Registration
Statement and any amendment or supplement thereto as such Holder may reasonably
request in writing; and the Company consents to the use, consistent with the
provisions hereof, of the prospectus or any amendment or supplement thereto by
each of the selling Holders of Registrable Shares in connection with the
offering and sale of the Registrable Shares covered by a prospectus or any
amendment or supplement thereto;

(f) during the Registration Period, if a Holder so requests in writing, deliver
to each Holder, without charge, (i) one copy of the following documents, other
than those documents available via the SEC’s EDGAR system: (A) its annual report
to its stockholders, if any (which annual report shall contain financial
statements audited in accordance with generally accepted accounting principles
in the United States of America by a firm of certified public accountants of
recognized standing), (B) if not included in substance in its annual report to
stockholders, its annual report on Form 10-K (or similar form), (C) its
definitive proxy statement with respect to its annual meeting of stockholders,
(D) each of its quarterly reports to its stockholders, and, if not included in
substance in its quarterly reports to stockholders, its quarterly report on Form
10-Q (or similar form), and (E) a copy of each full Registration Statement (the
foregoing, in each case, excluding exhibits); and (ii) if explicitly requested,
all exhibits excluded by the parenthetical to the immediately preceding clause
(E);

(g) prior to any public offering of Registrable Shares pursuant to any
Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for offer and sale under the
securities or blue sky laws of such United States jurisdictions as any such
Holders reasonably request in writing, provided that the Company shall not for
any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction, and do any and
all other acts or things reasonably necessary or advisable to enable the offer
and sale in such jurisdictions of the Registrable Shares covered by any such
Registration Statement;

(h) upon the occurrence of any event contemplated by Section 6.4(b)(v) above,
except for such times as the Company is permitted hereunder to suspend the use
of a prospectus forming part of a Registration Statement, the Company shall use
its commercially reasonable efforts to as soon as reasonably practicable prepare
a post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Shares included therein, such
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;



--------------------------------------------------------------------------------

(i) otherwise use its commercially reasonable efforts to comply in all material
respects with all applicable rules and regulations of the SEC which could affect
the sale of the Registrable Shares;

(j) use its commercially reasonable efforts to cause all Registrable Shares to
be listed on each securities exchange or market, if any, on which equity
securities issued by the Company have been listed;

(k) use its commercially reasonable efforts to take all other steps necessary to
effect the registration of the Registrable Shares contemplated hereby and to
enable the Holders to sell Registrable Shares under Rule 144;

(l) provide to each Purchaser and its representatives, if requested, the
opportunity (under cover of a confidentiality agreement, if requested by the
Company) to conduct a reasonable inquiry of the Company’s financial and other
records during normal business hours and make available its officers, directors
and employees for questions regarding information which such Purchaser may
reasonably request in order to fulfill any required due diligence obligation on
its part; and

(m) permit a single counsel for the Purchasers to review any Registration
Statement and all amendments and supplements thereto, within two Business Days
prior to the filing thereof with the SEC;

provided that, in the case of clauses (l) and (m) above, the Company shall not
be required (A) to delay the filing of any Registration Statement or any
amendment or supplement thereto as a result of any ongoing diligence inquiry by
or on behalf of a Holder or to incorporate any comments to any Registration
Statement or any amendment or supplement thereto by or on behalf of a Holder if
such inquiry or comments would require a delay in the filing of such
Registration Statement, amendment or supplement, as the case may be, or (B) to
provide, and shall not provide, any Purchaser or its representatives with
material, non-public information unless such Purchaser agrees to receive such
information and enters into a written confidentiality agreement with the Company
in a form reasonably acceptable to the Company.

6.5 The Holders shall have no right to take any action to restrain, enjoin or
otherwise delay any registration pursuant to Section 6.1 hereof as a result of
any controversy that may arise with respect to the interpretation or
implementation of this Agreement.

6.6 (a) To the extent permitted by law, the Company shall indemnify each Holder
and each person controlling such Holder within the meaning of Section 15 of the
Securities Act, with respect to which any registration that has been effected
pursuant to this Agreement, against all claims, losses, damages and liabilities
(or action in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or threatened (subject to Section 6.6(c)
below), arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any Registration Statement,
prospectus, any amendment or supplement thereof, or other document incident to
any such registration, qualification or compliance or based on any omission (or
alleged omission) to state therein a



--------------------------------------------------------------------------------

material fact required to be stated therein or necessary to make the statements
therein not misleading, in light of the circumstances in which they were made,
or any violation by the Company of any rule or regulation promulgated by the
Securities Act applicable to the Company and relating to any action or inaction
required of the Company in connection with any such registration, qualification
or compliance, and will reimburse each Holder and each person controlling such
Holder, for reasonable legal and other out-of-pocket expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action as incurred; provided that the Company will not be
liable in any such case to the extent that any untrue statement or omission or
allegation thereof is made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Holder for use in
preparation of any Registration Statement, prospectus, amendment or supplement;
provided however, that the Company will not be liable in any such case where the
claim, loss, damage or liability arises out of or is related to the failure of
such Holder to comply with the covenants and agreements contained in this
Agreement respecting sales of Registrable Shares, and except that the foregoing
indemnity agreement is subject to the condition that, insofar as it relates to
any such untrue statement or alleged untrue statement or omission or alleged
omission made in any preliminary prospectus but eliminated or remedied in the
amended prospectus on file with the SEC at the time any Registration Statement
becomes effective or in an amended prospectus filed with the SEC pursuant to
Rule 424(b) which meets the requirements of Section 10(a) of the Securities Act
(each, a “Final Prospectus”), such indemnity shall not inure to the benefit of
any such Holder or any such controlling person, if a copy of a Final Prospectus
furnished by the Company to the Holder for delivery was not furnished to the
person or entity asserting the loss, liability, claim or damage at or prior to
the time such furnishing is required by the Securities Act and a Final
Prospectus would have cured the defect giving rise to such loss, liability,
claim or damage.

(b) Each Holder will severally, and not jointly, indemnify the Company, each of
its directors and officers, and each person who controls the Company within the
meaning of Section 15 of the Securities Act, against all claims, losses, damages
and liabilities (or actions in respect thereof), including any of the foregoing
incurred in settlement of any litigation, commenced or threatened (subject to
Section 6.6(c) below), arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any Registration
Statement, prospectus, or any amendment or supplement thereof, incident to any
such registration, or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in light of the circumstances in which they
were made, and will reimburse the Company, such directors and officers, and each
person controlling the Company for reasonable legal and any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action as incurred, in each case to the
extent, but only to the extent, that such untrue statement or omission or
allegation thereof is made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Holder for use in
preparation of any Registration Statement, prospectus, amendment or supplement;
provided that the indemnity shall not apply to the extent that such claim, loss,
damage or liability results from the fact that a current copy of a prospectus
was not made available to the person or entity asserting the loss, liability,
claim or damage at or prior to the time such furnishing is required by the
Securities Act and a Final Prospectus would have cured the defect giving rise to
such loss, claim, damage or liability. Notwithstanding the



--------------------------------------------------------------------------------

foregoing, a Holder’s aggregate liability pursuant to this subsection (b) and
subsection (d) shall be limited to the net amount received by the Holder from
the sale of the Registrable Shares.

(c) Each party entitled to indemnification under this Section 6.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such Indemnified Party’s expense, and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement, unless
such failure is materially prejudicial to the Indemnifying Party in defending
such claim or litigation. An Indemnifying Party shall not be liable for any
settlement of an action or claim effected without its written consent (which
consent will not be unreasonably withheld). No Indemnifying Party, in its
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.

(d) If the indemnification provided for in this Section 6.6 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

6.7 (a) Each Holder agrees that, upon receipt of any notice from the Company of
the happening of any event requiring the preparation of a supplement or
amendment to a prospectus relating to Registrable Shares so that, as thereafter
delivered to the Holders, such prospectus shall not contain an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, each Holder
will forthwith discontinue disposition of Registrable Shares pursuant to a
Registration Statement and prospectus contemplated by Section 6.1 until its
receipt of copies of the supplemented or amended prospectus from the Company
and, if so directed by the Company, each Holder shall deliver to the Company all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus covering such Registrable Shares current at the time of receipt
of such notice.



--------------------------------------------------------------------------------

(b) Each Holder shall suspend, upon request of the Company, any disposition of
Registrable Shares pursuant to any Registration Statement and prospectus
contemplated by Section 6.1 during no more than two periods of no more than 30
calendar days each during any 12-month period to the extent that the Board of
Directors of the Company determines in good faith that the sale of Registrable
Shares under any such Registration Statement would be reasonably likely to cause
a violation of the Securities Act or Exchange Act.

(c) As a condition to the inclusion of its Registrable Shares, each Holder shall
furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing, including completing a Registration Statement Questionnaire in the form
provided by the Company, or as shall be required in connection with any
registration referred to in this Article 6.

(d) Each Holder hereby covenants with the Company (i) not to make any sale of
the Registrable Shares without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied, and (ii) if such
Registrable Shares are to be sold by any method or in any transaction other than
on a national securities exchange or in the over-the-counter market, in
privately negotiated transactions, or in a combination of such methods, to
notify the Company at least five Business Days prior to the date on which the
Holder first offers to sell any such Registrable Shares.

(e) Each Holder agrees not to take any action with respect to any distribution
deemed to be made pursuant to a Registration Statement which would constitute a
violation of Regulation M under the Exchange Act or any other applicable rule,
regulation or law.

(f) At the end of the Registration Period the Holders shall discontinue sales of
shares pursuant to any Registration Statement upon receipt of notice from the
Company of its intention to remove from registration the shares covered by any
such Registration Statement which remain unsold, and such Holders shall notify
the Company of the number of shares registered which remain unsold immediately
upon receipt of such notice from the Company.

6.8 With a view to making available to the Holders the benefits of certain rules
and regulations of the SEC which at any time permit the sale of the Registrable
Shares to the public without registration, so long as the Holders still own
Registrable Shares, the Company shall use its reasonable best efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and



--------------------------------------------------------------------------------

(c) so long as a Holder owns any Registrable Shares, furnish to such Holder,
upon any reasonable request, a written statement by the Company as to its
compliance with Rule 144 under the Securities Act, and of the Exchange Act, a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents of the Company as such Holder may reasonably request
in availing itself of any rule or regulation of the SEC allowing a Holder to
sell any such securities without registration.

6.9 The rights to cause the Company to register Registrable Shares granted to
the Holders by the Company under Section 6.1 may be assigned by a Holder in
connection with a transfer by such Holder of all or a portion of its Registrable
Shares, provided, however, that such transfer must be made at least ten days
prior to the Filing Date and that (i) such transfer may otherwise be effected in
accordance with applicable securities laws; (ii) such Holder gives prior written
notice to the Company at least ten days prior to the Filing Date; and (iii) such
transferee agrees to comply with the terms and provisions of this Agreement, and
such transfer is otherwise in compliance with this Agreement. Except as
specifically permitted by this Section 6.9, the rights of a Holder with respect
to Registrable Shares as set out herein shall not be transferable to any other
Person, and any attempted transfer shall cause all rights of such Holder therein
to be forfeited.

6.10 Prior to the time that Registration Statement(s) covering the resale of all
Registrable Shares have been declared effective by the SEC, the Company shall
not file with the SEC a registration statement under the Securities Act of any
of its equity securities other than a registration statement required to be
filed pursuant to this Agreement, a registration statement on Form S-8 or, in
connection with an acquisition, a registration statement on Form S-4; provided,
however, that the foregoing restrictions in this Section 6.10 shall terminate
upon such time as all of the Registrable Shares (i) have been publicly sold by
the Holders or (ii) may be sold under Rule 144 during any 90 day period.

6.11 The rights of any Holder under any provision of this Article 6 may be
waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) or
amended by an instrument in writing signed by such Holder.

ARTICLE 7

DEFINITIONS

7.1 “Agreement” has the meaning set forth in the preamble.

7.2 “Affiliate” means, with respect to any Person (as defined below), any other
Person controlling, controlled by or under direct or indirect common control
with such Person (for the purposes of this definition “control,” when used with
respect to any specified Person, shall mean the power to direct the management
and policies of such person, directly or indirectly, whether through ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing).

7.3 “Business Day” means a day Monday through Friday on which banks are
generally open for business in New York City.



--------------------------------------------------------------------------------

7.4 “Bylaws” has the meaning set forth in Section 2.3.

7.5 “Certificate of Incorporation” has the meaning set forth in Section 2.3.

7.6 “Closing” has the meaning set forth in Section 1.3.

7.7 “Closing Date” has the meaning set forth in Section 1.3.

7.8 “Common Stock” means the common stock, par value $0.001 per share, of the
Company.

7.9 “Company” means BioDelivery Sciences International, Inc., a Delaware
corporation.

7.10 “Effectiveness Date” has the meaning set forth in Section 6.1(b).

7.11 “Evaluation Date” has the meaning set forth in Section 2.7.

7.12 “Exchange Act” means the Shares Exchange Act of 1934, as amended.

7.13 “Filing Date” has the meaning set forth in Section 6.1(a).

7.14 “Final Prospectus” has the meaning set forth in Section 6.6(a).

7.15 “Financial Statements” means the financial statements of the Company
included in the SEC Documents.

7.16 “Financing” has the meaning set forth in Section 8.14.

7.17 “Form 10-K” has the meaning set forth in Section 2.6.

7.18 “Holders” means any person holding Registrable Shares or any person to whom
the rights under Article 6 have been transferred in accordance with Section 6.9
hereof.

7.19 “Indemnified Party” has the meaning set forth in Section 6.6(c).

7.20 “Indemnifying Party” has the meaning set forth in Section 6.6(c).

7.21 “Initial Registration Statement” has the meaning set forth in Section 6.1.

7.22 “Intellectual Property” has the meaning set forth in Section 2.10.

7.23 “Investment Company Act” has the meaning set forth in Section 2.12.

7.24 “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, assets or financial condition of the Company, taken as a
whole, or (b) the ability of the Company to perform its obligations pursuant to
the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

7.25 “Material Agreements” has the meaning set forth in Section 2.6.

7.26 “Nasdaq” means The Nasdaq Stock Market LLC.

7.27 “New Registration Statement” has the meaning set forth in Section 6.1(c).

7.28 “Offering” means the private placement of the Company’s Shares contemplated
by this Agreement.

7.29 “Penalty Period” has the meaning set forth in Section 6.3.

7.30 “Person” means any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).

7.31 “Placement Agent” means William Blair & Company, L.L.C.

7.32 “Purchasers” mean the Purchasers whose names are set forth on the signature
pages of this Agreement, and their permitted transferees.

7.33 “Purchase Price” has the meaning set forth in Section 1.1.

7.34 The terms “register,” “registered” and “registration” refer to the
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

7.35 “Registrable Shares” means the Shares; provided, however, that securities
shall only be treated as Registrable Shares if and only for so long as they
(A) have not been disposed of pursuant to a registration statement declared
effective by the SEC, (B) have not been sold in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act so that
all transfer restrictions and restrictive legends with respect thereto are
removed upon the consummation of such sale or (C) are held by a Holder or a
permitted transferee pursuant to Section 6.9.

7.36 “Registration Default” has the meaning set forth in Section 6.3.

7.37 “Registration Expenses” means all expenses incurred by the Company in
complying with Section 6.1 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and expenses of counsel for the Company, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration
(but excluding the fees of legal counsel for any Holder).

7.38 “Registration Statement” means any one or more registration statements of
the Company filed under the Securities Act that covers the resale of any of the
Registrable Shares pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements) and amendments and
supplements to such Registration Statements, including post-effective
amendments.



--------------------------------------------------------------------------------

7.39 “Registration Period” has the meaning set forth in Section 6.4(a).

7.40 “Remainder Registration Statement” has the meaning set forth in
Section 6.1(c).

7.41 “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule.

7.42 “Rule 415” means Rule 415 promulgated under the Securities Act, or any
successor rule.

7.43 “SEC” means the United States Shares and Exchange Commission.

7.44 “SEC Documents” has the meaning set forth in Section 2.6.

7.45 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute.

7.46 “Selling Expenses” means all selling commissions applicable to the sale of
Registrable Shares and all fees and expenses of legal counsel for any Holder.

7.47 “Shares” has the meaning set forth in Section 1.1.

7.48 “Subsidiary” of any person shall mean any corporation, partnership, limited
liability company, joint venture or other legal entity of which such Person
(either above or through or together with any other subsidiary) owns, directly
or indirectly, more than 50% of the stock or other equity interests the holders
of which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation or other legal entity.

7.49 “Third Party Rights” has the meaning set forth in Section 2.4.

ARTICLE 8

GOVERNING LAW; MISCELLANEOUS

8.1 Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being



--------------------------------------------------------------------------------

served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

8.2 Counterparts; Signatures by Facsimile. This Agreement may be executed in two
or more counterparts, all of which are considered one and the same agreement and
will become effective when counterparts have been signed by each party and
delivered to the other parties. This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile or e-mail transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

8.3 Headings. The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.

8.4 Severability. If any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision will be deemed
modified in order to conform with such statute or rule of law. Any provision
hereof that may prove invalid or unenforceable under any law will not affect the
validity or enforceability of any other provision hereof.

8.5 Entire Agreement; Amendments. This Agreement (including all schedules and
exhibits hereto) constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement. Any
amendment or waiver by a party effected in accordance with this Section 8.5
shall be binding upon such party, including with respect to any Shares purchased
under this Agreement at the time outstanding and held by such party (including
securities into which such Shares are convertible and for which such Shares are
exercisable) and each future holder of all such securities.

8.6 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed facsimile transmission if sent during
normal business hours of the recipient, if not, then on the next Business Day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one Business Day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. The addresses for such communications are:

 

If to the Company:    BioDelivery Sciences International, Inc.    801 Corporate
Center Drive, Suite #210    Raleigh, NC 27607    Facsimile:   (919) 582 9051   
Attention:   President



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

 

   Ellenoff Grossman & Schole LLP    150 East 42nd Street, 11th Floor    New
York, NY 10017    Facsimile:   (212) 370-7889    Attention:   Barry I. Grossman,
Esq.

If to a Purchaser: To the address set forth immediately below such Purchaser’s
name on the signature pages hereto. Each party will provide ten days’ advance
written notice to the other parties of any change in its address.

8.7 Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and assigns. The Company will not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Purchasers who purchased a majority of the Shares sold
pursuant to this Agreement; provided, however, that no such consent shall be
required in connection with any acquisition of the Company or a majority of the
outstanding shares of Common Stock or a sale of all or substantially all of the
assets of the Company, in each case in a single or series of related
transactions, or in the case of any other assignment by operation of law. No
Purchaser may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company, except as permitted in
accordance with Section 6.9 hereof.

8.8 Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto, their respective permitted successors and assigns and is not for
the benefit of, nor may any provision hereof be enforced by, any other person.

8.9 Further Assurances. Each party will do and perform, or cause to be done and
performed, all such further acts and things, and will execute and deliver all
other agreements, certificates, instruments and documents, as another party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

8.10 No Strict Construction. The language used in this Agreement is deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

8.11 Equitable Relief. The Company recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Purchasers. The Company therefore agrees
that the Purchasers are entitled to seek temporary and permanent injunctive
relief in any such case. Each Purchaser also recognizes that, if it fails to
perform or discharge any of its obligations under this Agreement, any remedy at
law may prove to be inadequate relief to the Company. Each Purchaser therefore
agrees that the Company is entitled to seek temporary and permanent injunctive
relief in any such case.



--------------------------------------------------------------------------------

8.12 Survival of Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and the Purchasers herein shall survive for a
period of one year following the date hereof.

8.13 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group,
or are deemed affiliates with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.

8.14 Waiver of Conflicts. Each Purchaser acknowledges that Ellenoff Grossman &
Schole LLP, outside general counsel to the Company, has in the past performed
and is or may now or in the future represent one or more Purchasers or their
affiliates in matters unrelated to the transactions contemplated by this
Agreement (the “Financing”), including representation of such Purchasers or
their affiliates in matters of a similar nature to the Financing. The applicable
rules of professional conduct require that Ellenoff Grossman & Schole LLP inform
the Purchasers hereunder of this representation and obtain their consent.
Ellenoff Grossman & Schole LLP has served as outside general counsel to the
Company and has negotiated the terms of the Financing solely on behalf of the
Company. Each Purchaser hereby (a) acknowledges that they have had an
opportunity to ask for and have obtained information relevant to such
representation, including disclosure of the reasonably foreseeable adverse
consequences of such representation; (b) acknowledges that with respect to the
Financing, Ellenoff Grossman & Schole LLP has represented solely the Company,
and not any Purchaser or any stockholder, director or employee of the Company or
any Purchaser; and (c) gives its informed consent to Ellenoff Grossman & Schole
LLP’s representation of the Company in the Financing.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchasers and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC. By:  

/s/ Mark A. Sirgo

  Name: Mark A. Sirgo   Title: President and Chief Executive Officer

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:

 

Biomedical Value Fund, L.P.

 

Name of Purchaser By:  

/s/ David E. Kroin

  Name: David E. Kroin   Title: Managing Director

 

Address:    Great Point Partners, LLC    165 Mason Street, 3rd Floor   
Greenwich, CT 06830

Fax Number: 203-971-3320

[Signature Page to Securities Purchase Agreement between

BioDelivery Sciences International, Inc., the above named Purchaser

and the other parties thereto]



--------------------------------------------------------------------------------

Biomedical Institutional Value Fund, L.P.

 

Name of Purchaser By:  

/s/ David E. Kroin

  Name: David E. Kroin   Title: Managing Director

 

Address:    Great Point Partners, LLC    165 Mason Street, 3rd Floor   
Greenwich, CT 06830

Fax Number: 203-971-3320

[Signature Page to Securities Purchase Agreement between

BioDelivery Sciences International, Inc., the above named Purchaser

and the other parties thereto]



--------------------------------------------------------------------------------

Biomedical Offshore Value Fund, Ltd.

 

Name of Purchaser By:  

/s/ David E. Kroin

  Name: David E. Kroin   Title: Managing Director

 

Address:    Great Point Partners, LLC    165 Mason Street, 3rd Floor   
Greenwich, CT 06830

Fax Number: 203-971-3320

[Signature Page to Securities Purchase Agreement between

BioDelivery Sciences International, Inc., the above named Purchaser

and the other parties thereto]



--------------------------------------------------------------------------------

WS Investments III, LLC

Name of Purchaser By:  

/s/ David E. Kroin

  Name: David E. Kroin   Title: Managing Director

 

Address:    Great Point Partners, LLC    165 Mason Street, 3rd Floor   
Greenwich, CT 06830

Fax Number: 203-971-3320

 

[Signature Page to Securities Purchase Agreement between

BioDelivery Sciences International, Inc., the above named Purchaser

and the other parties thereto]



--------------------------------------------------------------------------------

David J. Morrison

Name of Purchaser By:  

/s/ David E. Kroin

  Name: David E. Kroin   Title: Managing Director

 

Address:    Great Point Partners, LLC    165 Mason Street, 3rd Floor   
Greenwich, CT 06830

Fax Number: 203-971-3320

 

[Signature Page to Securities Purchase Agreement between

BioDelivery Sciences International, Inc., the above named Purchaser

and the other parties thereto]



--------------------------------------------------------------------------------

Class D Series of GEF-PS, L.P.

Name of Purchaser By:  

/s/ David E. Kroin

  Name: David E. Kroin   Title: Managing Director

 

Address:    Great Point Partners, LLC    165 Mason Street, 3rd Floor   
Greenwich, CT 06830

Fax Number: 203-971-3320

 

[Signature Page to Securities Purchase Agreement between

BioDelivery Sciences International, Inc., the above named Purchaser

and the other parties thereto]



--------------------------------------------------------------------------------

Lyrical Multi-Manager Fund, L.P.

Name of Purchaser By:  

/s/ David E. Kroin

  Name: David E. Kroin   Title: Managing Director

 

Address:    Great Point Partners, LLC    165 Mason Street, 3rd Floor   
Greenwich, CT 06830

Fax Number: 203-971-3320

 

[Signature Page to Securities Purchase Agreement between

BioDelivery Sciences International, Inc., the above named Purchaser

and the other parties thereto]



--------------------------------------------------------------------------------

BBT Fund, L.P.

Name of Purchaser By:  

/s/ J. Kenneth McCarty

  Vice-President of BBT-FW, Inc.   General Partner of BBT Genpar, L.P.   General
Partner of BBT Fund, L.P.

 

Address:    c/o BBT Genpar, L.P.    201 Main Street    Fort Worth, TX 76102

Fax Number: 817-390-8896

 

[Signature Page to Securities Purchase Agreement between

BioDelivery Sciences International, Inc., the above named Purchaser

and the other parties thereto]



--------------------------------------------------------------------------------

SRI Fund, L.P.

Name of Purchaser By:  

/s/ J. Kenneth McCarty

  Vice-President of SRI-FW, Inc.   General Partner of SRI Genpar, L.P.   General
Partner of SRI Fund, L.P.

 

Address:    c/o SRI Genpar, L.P.    201 Main Street    Fort Worth, TX 76102

Fax Number: 817-390-8896



--------------------------------------------------------------------------------

CAP Fund, L.P.

Name of Purchaser By:  

/s/ J. Kenneth McCarty

  Vice-President of CAP-FW, Inc.   General Partner of CAP Genpar, L.P.   General
Partner of CAP Fund, L.P.

 

Address:    c/o CAP Genpar, L.P.    201 Main Street    Fort Worth, TX 76102

Fax Number: 817-390-8896



--------------------------------------------------------------------------------

Baker Brothers Life Sciences, L.P

Name of Purchaser

By: Baker Brothers Life Sciences Capital, L.P, its general partner

By: Baker Brothers Life Sciences Capital (GP), LLC, its general partner

By:  

/s/ Julian Baker

  Name: Julian Baker   Title: Managing Member

 

Address:    667 Madison Avenue, 21st Floor    New York, NY 10065

Fax Number: (212) 521-2245



--------------------------------------------------------------------------------

Hudson Bay Master Fund LTD

Name of Purchaser By:  

/s/ Yoav Roth

  Name: Yoav Roth   Title: Authorized Signatory

 

Address:    120 Broadway, 40th Floor    New York, NY 10271

Fax Number: (212) 571-1279



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PURCHASERS

 

Purchaser

   Shares      Aggregate  Purchase
Price  

Biomedical Value Fund, L.P.

     760,728       $ 2,373,471.36   

Biomedical Institutional Value Fund, L.P.

     228,962       $ 714,361.44   

Biomedical Offshore Value Fund, Ltd.

     569,196       $ 1,775,891.52   

WS Investments III, LLC

     32,616       $ 101,761.92   

David J. Morrison

     5,436       $ 16,960.32   

Class D Series of GEF-PS, L.P.

     163,081       $ 508,812.72   

Lyrical Multi-Manager Fund, L.P.

     163,081       $ 508,812.72   

BBT Fund, L.P.

     186,565       $ 582,082.80   

CAP Fund, L.P.

     98,994       $ 308,861.28   

SRI Fund, L.P.

     95,186       $ 296,980.32   

Baker Brothers Life Sciences, L.P

     2,403,848       $ 7,500,005.76   

Hudson Bay Master Fund LTD

     100,000       $ 312,000.00                     

Total

     4,807,693       $ 15,000,002.16                     